Citation Nr: 1423846	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-05 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to January 1996.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the RO which, in part, denied service connection for bilateral pes planus.  The Board remanded the appeal for additional development in December 2012.  


FINDINGS OF FACT

1.  The Veteran was shown to have bilateral pes planus at the time he was examined and accepted into service.
 
2.  There is no persuasive evidence of record that shows that the Veteran's pre-existing bilateral pes planus underwent an increase in severity in service; the presumption of aggravation does not attach. 


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's Virtual VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  

Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The issue on appeal was also remanded in December 2012 for additional development of the record.  The remand directives included obtaining an appropriate VA examination to determine the nature and etiology of his bilateral pes planus, including whether his pre-existing pes planus was aggravated by service.  The Veteran was examined by VA in March 2009 and May 2013.  The Board finds that the May 2013 VA examination is comprehensive and adequate upon which to base a decision on the merits of the appeal.  The examiner personally interviewed and examined the Veteran, elicited a medical history and provided the clinical information necessary to adjudicate the issue addressed in this decision.  In light of the foregoing, the Board finds that the AMC substantially complied with the December 2012 remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  If the presumption of aggravation under § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.  Significantly, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2013).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

The Veteran contends that he has always had weight problems and believes that his pre-existing bilateral pes planus was aggravated by service due to his excessive weight.  

Historically, the service treatment records (STRs) showed that the Veteran was 69 inches tall, weighed 233 pounds and had moderate bilateral pes planus at the time he was examined and accepted into service in April 1989.  The STRs showed treatment for left heel pain - diagnosed as inflamed retrocalcaneal bursa on one occasion in July 1990, and for an ingrown toe nail in December 1992 and again in February 1994.  The STRs showed no further complaints, treatment, abnormalities or diagnosis for any other foot problems during service.  The STRs showed that the Veteran was placed on a weight reduction program when he entered service, and again in March 1994, and that his weight fluctuated between 230 and 252 pounds during his six years of military service.  

At this point, it should be noted that the Veteran was shown to have bilateral pes planus when examined and accepted for military service.  Therefore, the presumption of soundness never attached.  Thus, the question to be resolved in this case is whether the Veteran's pre-existing pes planus underwent an increase in severity in service.  If yes, the presumption of aggravation attaches which can only be rebutted by a showing that the increase in disability is clearly and unmistakably due to the natural progress of the disease. 

The evidentiary record includes numerous VA and private medical records showing treatment for various maladies from 2001 to the present.  Conspicuously absent from those records are any complaints or treatment for pes planus or any other foot problems prior to receipt of the Veteran's claim in 2008.  

When examined by VA in March 2009, the Veteran reported a history of flat feet for "probably"15 years and he said that he had gained a lot of weight (estimated 30 pounds) since his discharge from service.  Parenthetically, the Board notes that while the VA examiner did not record the Veteran's weight, a VA outpatient note, dated in February 2009, showed that he weighed 294 pounds at that time.  The diagnoses included bilateral pes planus and morbid obesity.  The VA examiner opined that the Veteran's current bilateral foot pain was due to stress imposed on his flat feet most likely from excessive weight gain with morbid obesity, and that his pre-existing pes planus was not caused or aggravated by military service.  

In December 2012, the Board found that the March 2009 examination was incomplete, and remanded the appeal for another examination to determine whether the Veteran's pre-existing pes planus worsened or was otherwise aggravated by service.  

When examined by VA in May 2013, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and clinical findings.  The examiner noted that the Veteran had moderate bilateral pes planus at the time of service enlistment, and that he was seen for an ingrown toenail of the left 5th digit twice and for retrocalcaneal bursitis of the left foot once during service.  The examiner noted that while the Veteran reported that his feet began hurting in basic training, the STRs showed no evidence of any treatment or additional abnormalities associated with his pes planus.  On examination, the Veteran was shown to have severe bilateral pes planus associated with an abnormal gait.  The examiner also noted that the Veteran reported a history of foot pain on a service examination in 1994, but that no pertinent abnormalities were noted on examination at that time.  The examiner opined that it was not at least as likely as not that the Veteran's pre-existing pes planus was aggravated or worsened by his military service.  The examiner commented that without documented evidence of treatment or additional findings associated with the Veteran's pes planus in service, it would be impossible to state that his pre-existing flat feet worsened in service without resorting to speculation.  

In this case, the Board finds the May 2013 VA opinion persuasive, as it was based on review of the claims file and examination of the Veteran, and included a discussion of the relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's pre-existing bilateral pes planus did not worsen during service because the available evidence does not document the requisite complaints and findings for symptomatic pes planus.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, the Veteran has presented no medical evidence to refute that opinion.  Thus, the most probative evidence of record consists of the VA medical opinion.  

In so finding, the Board acknowledges the Veteran's contentions.  The Veteran is competent to describe his experiences and symptoms, and credible in his belief that his pes planus underwent an increase in severity in service; however, the Board finds that his lay opinion is outweighed by the competent and credible medical opinion evidence.  The VA examiner has medical expertise in evaluating foot disorders.  Thus, his opinion is entitled to more probative weight.  It is the expert medical opinion of the VA examiner that there are no complaints and findings consistent with symptomatic pes planus much less complaints and findings associated with an increase in severity of pes planus shown in service.  Thus, a finding of an increase in disability in service would be based on speculation.  The Board may not award benefits when the award would be based upon pure speculation.  See 38 C.F.R. § 3.102 (2013).  As noted above, the claimant bears the burden of showing that the preexisting condition worsened in service.  Until the claimant shows an increase in disability occurred in service, the presumption of aggravation does not attach and, thus, does not shift the burden of rebuttal to VA.  The evidence of record does not persuasively show that the Veteran's disability underwent an increase during service.  Thus, the presumption of aggravation does not attach, and the Veteran's claim must fail. 

Finally, in the informal hearing presentation, dated in February 2014, the representative argued that the Board should find the May 2013 VA examination inadequate because the examiner did not provide a rationale as to why the Veteran's three instances of foot problems in service were not manifestations of pes planus.  

In this regard, the Board notes that the VA examiner stated, unequivocally, that there was no evidence of any foot complaints other than the two instances of an ingrown toenail on the same toe - without complaints of foot pain, and for left heel pain consistent with plantar fasciitis.  The fact that the examiner noted the additional foot problems in service, shows that he considered the symptoms, but did not find them to be associated with the Veteran's pes planus.  The examiner is presumed competent to know what signs and symptoms are associated with pes planus.  That the examiner concluded that there was no documented evidence of foot pain or pes planus in service, suggests that the additional foot problems in service were not manifestations of worsening pes planus.  Thus, the Board finds that the VA examination was adequate and that no useful purpose would be served by remanding the appeal for additional comment by the VA examiner.  

Given the lack of any persuasive evidence showing that the Veteran's preexisting bilateral pes planus underwent an increase in disability, the Board finds no basis for a favorable disposition of the Veteran's claim.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
ORDER

Service connection for bilateral pes planus is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


